Citation Nr: 0639053	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  03-08 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to March 1968 
and from May 1974 to May 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that denied 
the veteran's claim for a total disability rating for 
compensation based on individual unemployability (TDIU).

In a September 2006 statement, the veteran, through his 
representative, raised a new claim of entitlement to an 
increased rating for his left knee disability.  The Board 
refers this matter to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the claim.

In September 2006, the veteran's representative submitted a 
statement indicating that the veteran would like the appeal 
regarding an increased rating for his left knee to be 
reinstated.  While the representative's statement does not 
satisfy the criteria for a substantive appeal for the claim 
of entitlement to an increased rating for the left knee, the 
Board finds that this statement constitutes a new claim of 
entitlement to an increased rating for the left knee. 

With regard to the issue of entitlement to TDIU, the Board 
finds that this claim is intertwined with the issue of an 
increased rating for the left knee disability.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
orthopedic examination to determine the 
current severity of his service-
connected left knee disability.  The 
claims folder should be made available 
to the examiner for review in 
conjunction with the examination.  The 
examiner's report should set forth all 
current complaints, findings and 
diagnoses.  The report should include 
range-of-motion findings and findings 
as to the current level of strength in 
the left lower extremity.  The report 
should also discuss the presence of 
manifestations of pain as well as 
functional impairment.  In this regard, 
the examiner should specifically 
provide an opinion as to whether the 
veteran's service-connected 
disabilities, without consideration of 
his non-service-connected disabilities, 
render him unable to secure or follow a 
substantially gainful occupation.  If 
necessary, the examiner should 
reconcile his or her opinion with all 
other opinions of record.

2.  Then, after ensuring any other 
necessary development has been 
completed, adjudicate the claim for an 
increased rating for a left knee 
disability and readjudicate the claim 
for a TDIU rating (including whether 
referral of the claim to the 
appropriate department officials under 
38 C.F.R. § 4.16(b) for extraschedular 
consideration is warranted).  If the 
decision on the TDIU claim remains 
adverse to the veteran, issue the 
veteran and his representative a 
supplemental statement of the case and 
allow the appropriate opportunity for 
response.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


